Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 15/812,377, the amendment filed on 2/26/2021 is herein acknowledged. Claims 1, 6, 11 and 114 have been amended and claims 1-15 are pending. 

OBJECTIONS
Claims 1, 6 and 11 are objected to for the following informalities:
The word “tine” in the newly amended portion of the claims is a typographical error and should be corrected to read “time”. Appropriate correction/clarification is required.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, Applicant’s Specification does not provide support for the limitations “converting data from the energy efficient certification report to a format for further energy enhancement analysis; and using the converted energy efficient certification report, reconfiguring the data storage system for enhanced energy efficiency,” since while the Specification recites:
“This particular module may facilitate converting data to a suitable format for further analysis as all the data is stored in specific formats. The data may need to be parsed, converted to a unique time reference frame, merged, etc.” (par. 0052)
“This particular module may facilitate providing a customizable report in any available format (e.g., Excel file, PDF, etc.). The report can consist of charts, diagrams (e.g. Performance vs. I/O thread count vs. drive count), summary tables, average values, information about SUT configuration, etc. Also, an official Energy Star report can be automatically generated.” (par. 0055). 
The Specification does not refer to the specific limitations of converting data from the energy efficient certification report to a format for further energy enhancement analysis. 
Independent claims 6 and 11 are rejected for the reasons indicated above with respect to claim 1. 
Dependent claims 2-5, 7-10 and 12-15 are rejected for encompassing the deficiencies of independent claims 1, 6 and 11 upon which they depend.
 
Additionally, The cited sections of the Specification cited by Applicant recite the following: 
(page 13, lines 28-30), “This particular module may facilitate or initiate automated running of tests and logging necessary system parameters (e.g., trace files, CPU utilization, power consumption, etc.).” 
(page 14, lines 3-11) “This particular module may facilitate converting data to a suitable format for further analysis as all the data is stored in specific formats. The data may need to be parsed, converted to a unique time reference frame, merged, etc.”
and page 16, lines 20-30.  “Then, depending on the decision, the framework may automatically perform necessary operation and return the result. If there is sufficient data for modeling, the corresponding module may process these data and return an optimal point with certain accuracy. If there’s lack of data and/or a real test run needed, it may be necessary to conduct the whole certification cycle.” “The cloud-based tool sets up an initial configuration (it may request a HW reconfiguration, create LUNs and Pools, etc.). Then, testing, logging and result collecting take place. After the testing finishes, the data is post-processed and analyzed. If a local optimal point can be improved, a certification test is repeated with adjusted parameters.”
Thus, while the Specification provides support for general data conversion and for improving points after testing; the recitations in the Specification do not contain the specificity of the recited claim language. The cited portions do not recite or requires using the converted energy efficient certification to reconfigure the data storage system nor specifically converting data from the energy efficient certification report to a format for further energy enhancement analysis. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Agarwala et al. (US 2012/0254640) in view of Rodriguez et al. (US 2016/0062867), Muller (US 2011/0239013),Thelander et al. (US 2003/0009705) and Gallery et al. (US 2002/0049695).
As per claim 1. A method, comprising:  … wherein the instructions comprise data storage configuration parameters relating to the configuration of the data storage system and workload parameters relating to the workload to be performed to be performed by a host device on the data storage system, [Agarwala teaches “a storage configuration is determined/discovered… storage resources/components/devices… their configurations and interrelationships are determined… the configuration information is fed to workload optimizer” (par. 0061) “P1 storage configuration” and “P2 ESS configuration” (fig. 4 and related text)] 
wherein the workload parameters relate to at least one of random and sequential input/output (I/O) operations to be performed by the host device on the data storage system; [“…Different workloads have different characteristics that may be defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc.” (par. 0003) “… the workload optimizer can select a type of storage device to handle a given storage workload. The selection of the device type can be primarily governed by workload performance and resiliency requirements. For "mission critical" data with high performance and reliability requirements, SAS is the preferred disk type, SSD is recommended for workloads with high random I/O…” (par. 0063)]
receiving results… wherein the results comprise a first value representing an energy consumption characteristic of the data storage system and a second value representing a performance characteristic of the data storage system; 10[Agarwala teaches “different types of disks… consume different amounts of energy and have different performance and reliability characteristics” (par. 0060) “Also received by workload optimizer… are workload characteristics/information (e.g., energy consumption characteristics involved with handling/servicing a given storage workload and the device models (corresponding to performance of the data storage system)… The device models indicate an energy consumption rate/information about the resources/components/devices… Such information can also include a current load on each component/resource, a capacity of each component/resource, an a rate at which each resource component/device consumes energy under a given load and/or available capacity (corresponding to power consumption)” (par. 0061) “P3 workload information” and “P4 device models” (fig. 4 and related text) “The selection of the device type can be primarily governed by workload performance and resiliency requirements. “For “mission critical” data with high performance and reliability requirements, SAS is the preferred disk type, SSD is recommended for workloads with high random I/O, SATA is preferred for redundant data logs, etc.” (par. 0063)]
… determining an optimum energy efficient data storage configuration, in connection with the data storage system [Agarwala teaches “Based on the received information (e.g., storage configuration, workload characteristics, device models, etc.), the workload optimizer will apply an energy efficiency algorithm to develop a an allocation plan P6 for handling the storage workload… allocating the storage workload so that the level of energy needed to handle the storage workload can be provided so as to result in the most efficient energy consumption/cost… can call for using a set… of storage device of a certain type in a certain manner… the workload optimizer will balance multiple factors such as handling the storage workload and doing so in a way that results in the most efficient energy consumption/cost (e.g., while still honoring any other factors such as service level agreement (SLA) terms or the like). In any event, in step P7, the allocation plan will be deployed and the storage workload handled accordingly” (par. 0062; see par. 0080) (fig. 4 and related text)].15  
	Agarwala does not expressly disclose the instructions to perform testing in connection with a data 5 storage system… receiving results relating to the testing… determining a third value representing a ratio of the second value to the first value; determining a fourth value relating to the configuration of the data storage system, wherein the fourth value relates a number of data storage devices in the data [“a benchmark test is performed by a computer data center system. Thereafter, transaction information and power consumption information associated with the performance of the benchmark test by the computer data center system is then accessed. A service efficiency metric is then generated based on the transaction information and the power consumption information, the service efficiency metric value indicating a number of transactions executed via the computer data center system during a specific time period per unit of power (thus a ratio of performance per unit of power or watt, corresponding to the claimed third value) consumed in executing the transactions during the specific time period.” (par. 0015) “The data center optimization process described here may be utilized to select the components of one or more data center servers and associated rack configurations, and to evaluate the environments that they operate in, in order to optimize server footprint and computational density.” (par. 0016) “this benchmarking phase involves testing actual components with data, in order to identify an optimized data center configuration meeting the customer's requirements. At the conclusion of the benchmarking phase, components that are optimized may be identified, and a server configuration that is close to the final bill of materials (BOM) may be identified (corresponding to the claimed fourth value or configuration of the data/storage center)” (par. 0019) where there are a number of servers in the data center “if a particular data server handles a mix of transactions (e.g., queries, seller listings, and purchase transaction), then the power consumption information for that data server (which may be obtained by the system 200 by dividing the power consumption information for the corresponding data center by the number of servers in that data center) may be divided by the system 200 based on the mix of transactions being performed by that particular data server.” (par. 0043) “At this fourth step, the candidate system may be operated for a certain period of time (e.g., a month), and minor adjustments may be performed as necessary in order to optimize performance (thus optimizing based on the transactions per unit or power and current configuration)” (par. 0020) “for a search environment, the "SPEC power" benchmark (such as "SPECpower_ssj2008") evaluates the power and performance characteristics of volume server class computers, and correlates very highly with the search-type software workload.” (par. 0024) “As described in more detail below, a service efficiency metric such as queries (e.g., search queries) per second per watt at each processor performance level may be calculated, in order to ensure that the processor is achieving the targets and is consistent generation-over-generation. Thus, queries per second per watt may be a valuable indicator (corresponding to the claimed third value), because the queries per second of a second generation system might be much improved versus a prior generation, but the queries per second per watt metric may indicate that the second generation system is consuming double the energy versus the prior generation, and may thus indicate that the second generation system is not optimized (thus optimizations are aimed at reducing power consumption).” (par. 0025) “a performance summary may be generated during the benchmarking phase that highlights service efficiency metrics (such as "queries per second per watt" consumed by a data center system) in order to understand the performance increases and associated power consumption changes associated with a candidate server configuration, and also to compare that to metrics of a prior generation of the system that also been benchmarked in the same way” (par. 0026) “User interface screen 700 displays various service efficiency metrics of "transactions per watt" generated by the metric generation module 204, based on the operations information in table 600.” (par. 0061) “all changes in the infrastructure of the business (e.g., data center consolidation, technology refresh, code optimization, etc.) will either increase or decrease "transactions per watt", or the number of transactions performed per watt of power consumed by the data center.” (par. 0064) “the metric generation module 204 is also configured to analyze one of the service efficiency metrics described in this disclosure (e.g., transactions per watt), in order to output a recommendation for improving the service efficiency metric. For example, if the metric generation module detects that the given service efficiency metric drops below a predetermined threshold (which may be inputted by a user of the system 200), the metric generation module 204 may output a recommendation to improve a value of the service efficiency metric. For example, the recommendation may be: consolidating plural data center operations associated with the online business; replacing specific equipment associated with the online business; or optimizing a piece of software code associated with the online business.” (par. 0078) see the ratios of transactions per watt shown in figs. 4 and 8 and related text)]. 
Regarding the limitations producing an energy efficiency certification report describing an optimum energy efficient storage configuration; converting data from the energy efficient certification report to a format for further energy enhancement analysis; and using the converted energy efficient certification report, reconfiguring the data storage system for enhanced energy efficiency, Rodriguez teaches [“a performance summary may be generated during the benchmarking phase that highlights service efficiency metrics (such as "queries per second per watt" consumed by a data center system) in order to understand the performance increases and associated power consumption changes associated with a candidate server configuration, and also to compare that to metrics of a prior generation of the system that also been benchmarked in the same way” (par. 0026) thus generating a performance summary (corresponding to the claimed report) which includes power consumption. Additionally, Rodriguez teaches a performance summary report (fig. 4 and related text)] but does not expressly refer to the report being an energy efficient certification report describing an optimum energy efficient storage configuration.

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Agarwal to perform testing in connection with a data 5 storage system… receiving results relating to the testing… determining a third value representing a ratio of the second value to the first value; determining a fourth value relating to the configuration of the data storage system; and based on the third and fourth value, determining an optimum energy efficient storage configuration as taught by Rodriguez since doing so would provide the benefits of [“optimizing power and computational density of data centers” (0001)].
With respect to the report being an energy efficient certification report describing an optimum energy efficient storage configuration, Muller teaches [an energy load report is generated (figs. 5 and 6 and related text) “The system can provide feedback on how much power is required to store certain data. For example, a system administrator may determine that the same large database, which is being copied weekly, has associated with it varying power consumption metrics. (This same example may likewise apply to two or more files having similar characteristics, such as based on size, energy cost per megabyte, etc., and where that similarity may be within a certain standard deviation.) The administrator can then determine, also from the report, that the differences in power consumption are related not to the amount of data, but to specific network components being employed, type of data, processes performed, etc. Thus, the administrator may modify the storage policy for that database to employ more energy efficient data storage components or processes (thus optimizing energy efficiency).” (par. 0052) “Such a table may provide a simple, coarse metric to be used in reports and decision making within the system for the energy efficiency of network and data storage components” (par. 0055) where “the system may organize data storage devices into two or more efficiency or power consumption tiers, with power efficient devices, such as solid state memory (including flash memory) in one tier, with power hungry devices in at least a second tier, such as automated tape storage libraries. The system can model or display such tiers of the entire data storage enterprise.” (par. 0077) “As noted herein, the system may categorize or tier the data storage or other system components based on power efficiency or power consumption.” (par. 0090)].
Agarwala, Rodriguez and Muller are analogous art because they are from the same field of endeavor of memory access and control; more specifically optimizing a data storage configuration.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Agarwala and Rodriguez to have the report being an energy efficient certification report describing an optimum energy efficient storage configuration as taught by Muller since doing so would [“provide power savings for any size enterprise, from a few machines to a large international network” (par. 0020)].
[“a network administrator, to obtain power usage information for each computer in a network employing a client unit. With some embodiments of the invention, the authorized manager can use the server unit to segregate the computers of a network into different groups, and then create and assign a different power management profile to an entire group of computers rather than to individual computers” (par. 0025) “the server service process 321, it retrieves the power usage information collected by each participating client unit… stores that retrieved power usage information in the power consumption log maintained in the log database 325. With some embodiments of the invention, an authorized party may use the administrative tool 323 to retrieve this power usage information from the log database 325 for viewing and analysis. Alternately, or additionally, the authorized party may use a separate report viewer to retrieve the power usage information from the log database 325 for viewing and analysis. For example, an authorized party may use a spreadsheet application, such as Microsoft Excel, to retrieve and display selected power usage information. With these embodiments, the server unit 317 may additionally include an exporter process to convert the stored format of the power usage information into a format more suitable for the report viewer.” (par. 0091) where the information is used to define and implement the power management profiles which includes reconfiguration in the network as some computers are grouped and assigned different power management profiles (figs. 17-18 and related text)].
Agarwala, Rodriguez, Muller and Thelander are analogous art because they are from the same field of endeavor of memory access and control; more specifically optimizing a data storage configuration.
Before the effective date of the invention, it would have been obvious to one having ordinary skill in the art to modify the system/method of the combination of Agarwala, Rodriguez and Muller to include converting data from the energy efficient certification report to a format for further energy enhancement analysis; and using the converted energy efficient certification report, reconfiguring the data storage system for enhanced energy efficiency as taught by Thelander since doing so would provide the benefits of [facilitating power savings and management by allowing for conversion of the report to a format more suitable to the viewer (par. 0091)].
The combination of Agarwala, Rodriguez, Muller and Thelander does not expressly disclose wherein converting the data includes at least parsing the data to one or more unique time reference frames; however, regarding these limitations, Gallery, teaches [“With the user in locale A, the browser 70 requires A.wrl to be downloaded, which it then parses and converts into run -time data structures” (par. 0028)]. 

Before the effective date of the invention, it would have been obvious to one having ordinary skill in the art to modify the system/method of the combination of Agarwala, Rodriguez, Muller and Thelander to include wherein converting the data includes at least parsing the date to one or more unique time reference frames, since doing so would provide the benefits of [proving time data structures for efficient rendering of the data in question (par. 0028)]. 
Therefore, it would have been obvious to combine Agarwala with Rodriguez, Muller, Thelander and Gallery for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.20
As per claim 2. The method as claimed in Claim 1, wherein the set of data storage configuration parameters relate to the data storage system; and [Agarwala teaches “a storage configuration is determined/discovered… storage resources/components/devices… their configurations and interrelationships are determined… the configuration information is fed to workload optimizer” (par. 0061)] wherein providing instructions to perform testing in connection with a data storage system comprises: providing instructions to the data storage system to configure in 20 accordance with the set of data storage configuration parameters [Agarwala teaches “Based on the received information (e.g., storage configuration, workload characteristics, device models, etc.), the workload optimizer will apply an energy efficiency algorithm to develop a an allocation plan P6 for handling the storage workload… can call for using a set… of storage device of a certain type in a certain manner… the workload optimizer will balance multiple factors such as handling the storage workload and doing so in a way that results in the most efficient energy consumption/cost (e.g., while still honoring any other factors such as service level agreement (SLA) terms or the like). In any event, in step P7, the allocation plan will be deployed and the storage workload handled accordingly” (par. 0062; fig. 4 and related text). Rodriguez teaches performing of testing in order to optimize a data center configuration (par. 0015)].  
As per claim 3. The method as claimed in Claim 1, wherein the instructions comprise the workload to be performed by the host device in connection with the data storage system; and wherein providing instructions to perform testing in connection with a data25 storage system comprises: providing the workload to the host device to run the workload in connection with the data storage system [Agarwala teaches “clusters… can receive workloads (e.g., storage workloads) from one or more clients” (par. 0079). Rodriguez teaches performing of testing in order to optimize a data center configuration (par. 0015) “benchmark typically exercises the hardware components in the server system and acts as a simulation of potential workloads… Thus, a benchmark is a program to measure the capacity of a given set of materials by running a representative workload of some feature that is being measured, and doing so in a consistent way by using either captured data or manufactured set of data (so that rerunning the test at a different time should yield the same result).” (par. 0023; see pars. 0024, 0026, 0046)].  
As per claim 4. The method as claimed in Claim 1, wherein the results are received from the host30 device and the data storage system; and wherein receiving results relating to the testing comprises: receiving, from the data storage system, power information relating to the power consumed by the data storage system during host-initiated IO operations performed by the data storage system; and5 [Agarwala teaches “different types of disks… consume different amounts of energy and have different performance and reliability characteristics” (par. 0060) Also received by workload optimizer… are workload characteristics/information (e.g., energy consumption characteristics involved with handling/servicing a given storage workload and the device models (corresponding to performance of the data storage system)… The device models indicate an energy consumption rate/information about the resources/components/devices” (par. 0061). Rodriguez teaches “Thereafter, transaction information and power consumption information associated with the performance of the benchmark test by the computer data center system is then accessed. A service efficiency metric is then generated based on the transaction information and the power consumption information, the service efficiency metric value indicating a number of transactions executed via the computer data center system during a specific time period per unit of power (thus a ratio of performance per unit of power or watt, corresponding to the claimed third value) consumed in executing the transactions during the specific time period.” (par. 0015; figs. 4 and 8 and related text)] receiving, from the host device, performance information relating to host-initiated IO operations performed by the data storage system [Agarwala “the workload optimizer will balance multiple factors such as handling the storage workload and doing so in a way that results in the most efficient energy consumption/cost (e.g., while still honoring any other factors such as service level agreement (SLA) terms or the like)” (par. 0062) “The selection of the device type can be primarily governed by workload performance and resiliency requirements. “For “mission critical” data with high performance and reliability requirements, SAS is the preferred disk type, SSD is recommended for workloads with high random I/O, SATA is preferred for redundant data logs, etc.” (par. 0063) “clusters… can receive workloads (e.g., storage workloads) from one or more clients” (par. 0079) “where the first RAID pool does not have sufficient performance capacity available, then a LUN from another RAID pool can be chosen” (par. 0080). Rodriguez teaches “Thereafter, transaction information and power consumption information associated with the performance of the benchmark test by the computer data center system is then accessed. A service efficiency metric is then generated based on the transaction information and the power consumption information, the service efficiency metric value indicating a number of transactions executed via the computer data center system during a specific time period per unit of power (thus a ratio of performance per unit of power or watt, corresponding to the claimed third value) consumed in executing the transactions during the specific time period.” (par. 0015; figs. 4 and 8 and related text)].  
As per claim 6. An apparatus, comprising: memory; and control circuitry coupled to the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry to: provide instructions to perform testing in connection with a data storage system, wherein the instructions comprise data storage configuration parameters relating to the configuration of the data storage system and workload parameters relating to a workload to be performed by a host device on the data storage system, wherein the workload parameters related to at least one of random and sequential I/O operations to be performed by the host device on the data storage system; receive results relating to the testing, wherein the results comprise a first value representing an energy consumption characteristic of the data storage system and a second value representing a performance characteristic of the data storage system; determine a third value representing a ratio of the second value to the first value; determine a fourth value relating to the configuration of the data storage system wherein the fourth value relates a number of data storage devices in the data storage system; and based on the third and fourth values, produce an energy efficiency certification report describing an optimum energy efficient data storage configuration in connection with the data storage system; convert data from the energy efficiency certification report to a format for further energy enhancement analysis; and using the energy efficient certification report, reconfigure the data storage system for enhanced energy efficiency [The rationale in the rejection of claim 1 is herein incorporated].5  
As per claim 7. The apparatus as claimed in Claim 6, wherein the set of data storage configuration parameters relate to the data storage system; and wherein providing instructions to perform testing in connection with a data storage system comprises: 10providing instructions to the data storage system to configure in accordance with the set of data storage configuration parameters [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 8. The apparatus as claimed in Claim 6, wherein the instructions comprise the workload to be performed by the host device in connection with the data storage system; 15and wherein providing instructions to perform testing in connection with a data storage system comprises: providing the workload to the host device to perform the workload in connection with the data storage system [The rationale in the rejection of claim 3 is herein incorporated].20  
As per claim 9. The apparatus as claimed in Claim 6, wherein the results are received from the host device and the data storage system; and wherein receiving results relating to the testing comprises: receiving, from the data storage system, power information relating 25 to the power consumed by the data storage system during host-initiated IO operations performed by the data storage system; and receiving, from the host device, performance information relating to host-initiated IO operations performed by the data storage system [The rationale in the rejection of claim 4 is herein incorporated].20 Patent Application Docket Number: EMC-14-0945.02 Applicants: Roman Sargeevich Oderov, et al.EMC CONFIDENTIAL  
; converting data from the energy efficiency certification report to a format for further energy enhancement analysis; and using the energy efficient certification report, reconfiguring the data storage system for enhanced energy efficiency [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 12. The computer program product as claimed in Claim 11, wherein the data storage configuration parameters relate to the data storage system; and wherein21Patent Application Docket Number: EMC-14-0945.02providing instructions to perform testing in connection with a data storage system comprises: providing instructions to the data storage system to configure in accordance with the data storage configuration parameters [The rationale in the rejection of claim 2 is herein incorporated].5  
As per claim 13. The computer program product as claimed in Claim 11, wherein the instructions comprise the workload to be performed by the host device in connection with the data storage system; and wherein providing instructions to perform testing in connection with a data10 storage system comprises: providing the workload to the host device to perform the workload in connection with the data storage system [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 14. The computer program product as claimed in Claim 11, wherein the results are 15 received from the host device and the data storage system; and wherein receiving results relating to the testing comprises: receiving, from the data storage system, power information relating to the power consumed by the data storage system during host-initiated IO operations performed by the data storage system; and20 receiving, from the host device, performance information relating to host-initiated IO operations performed by the data storage system [The rationale in the rejection of claim 4 is herein incorporated].  

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwala et al. (US 2012/0254640) in view of Rodriguez et al. (US 2016/0062867), Muller (US 2011/0239013), Thelander et al. (US 2003/0009705) and Gallery et al. (US 2002/0049695), as applied in the rejection of claims 1, 6 and 11, and further in view of Jain et al. (US 2012/0072744). 
As per claim 5. The method as claimed in Claim 1, wherein the testing relate to at least one of random and sequential workloads to be performed in connection with the data10 storage system; and wherein determining an optimum energy efficient data storage configuration comprises: performing an analysis in connection with the results associated with at least one of random and sequential workloads performed in connection with the 15 data storage system; and determining the optimum energy efficient data storage configuration associated with at least one of random and sequential workloads performed in connection with the data storage system [Agarwal teaches “Different workloads have different characteristics that may defined in terms of Input/Output (I/O) per second, cache hit rate, read-write ratio, random-sequential ratio, etc.” (par. 0003) “Cluster 76B shows when a storage workload is subject to random allocation among devices… two different RAID pools 94A-B are utilized… two non-adjacent NSDs… were selected… Cluster 76N shows selection in accordance with the embodiments of the present invention (e.g., via the energy efficient algorithm)… one RAID pool… is coupled to adjacent LUNS… which results in usage of two adjacent NSDs…” (par. 0079). Rodriguez teaches performing of testing in order to optimize a data center configuration (par. 0015) “benchmark typically exercises the hardware components in the server system and acts as a simulation of potential workloads… Thus, a benchmark is a program to measure the capacity of a given set of materials by running a representative workload of some feature that is being measured, and doing so in a consistent way by using either captured data or manufactured set of data (so that rerunning the test at a different time should yield the same result).” (par. 0023; see pars. 0024, 0026, 0046). Muller teaches “. A log-structured file system could eliminate random access patterns on disks and allow a disk controller (or a logical volume manager (LVM)) to control distribution of reads, and especially writes, to the disk.” (par. 0089)] but the combination of Agarwal, Rodriguez, Muller and Thelander does not expressly refer to random/sequential workloads; however, regarding these limitations, Jain teaches [“since processes performing random I/O require more power, the memory allocation controller 205 will select RAM technologies like PRAM and MRAM for such processes performing random I/O... On the other hand, the memory allocation controller 205 will select RAM technologies like SRAM or EDRAM for processes performing sequential I/O” (par. 0063)].
Agarwala, Rodriguez, Muller, Thelander, Gallery and Jain are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Agarwal, Rodriguez, Muller, Thelander [“eventual leakage will be minimum as lesser power will be required for sequential I/Os” (par. 0063)].
Therefore, it would have been obvious to combine Agarwala with Rodriguez, Muller, Thelander, Gallery and Jain for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.20
As per claim 10. The apparatus as claimed in Claim 6, wherein the testing relate to at least one of random and sequential workloads to be performed in connection with the data storage system; and wherein determining an optimum energy efficient data storage configuration5 comprises: performing an analysis in connection with the results associated with at least one of random and sequential workloads performed in connection with the data storage system; and determining the optimum energy efficient data storage configuration 10 associated with at least one of random and sequential workloads performed in connection with the data storage system [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 15. The computer program product as claimed in Claim 11, wherein the testing relate to at least one of random and sequential workloads to be performed in25 connection with the data storage system; and wherein determining an optimum energy efficient data storage configuration comprises: performing an analysis in connection with the results associated with at least one of random and sequential workloads performed in connection with the 30 data storage system; and determining the optimum energy efficient data storage configuration associated with at least one of random and sequential workloads performed in connection with the data storage system [The rationale in the rejection of claim 5 is herein incorporated].

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Response to Amendment
Applicant's arguments filed on 2/26/2021 with respect to the 35 USC 103 rejection have been fully considered but they are moot in view of new grounds of rejection.
Applicant’s arguments with respect to the 35 USC 112 first paragraph rejections have been fully considered but they are not persuasive.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING 35 USC 112 REJECTIONS
Applicant argues the Specification provides support for the limitations 
“converting data from the energy efficient certification report to a format for further energy enhancement analysis; and” 
“using the converted energy efficient certification report, reconfiguring the data storage system for enhanced energy efficiency.”
On page 13, lines 28-30, page 14, lines 3-11 and page 16, lines 20-27. 
In response, these arguments have been fully considered but they are not deemed persuasive. 
The cited sections of the Specification cited by Applicant recite the following: 
(page 13, lines 28-30), “This particular module may facilitate or initiate automated running of tests and logging necessary system parameters (e.g., trace files, CPU utilization, power consumption, etc.).” 
(page 14, lines 3-11) “This particular module may facilitate converting data to a suitable format for further analysis as all the data is stored in specific formats. The data may need to be parsed, converted to a unique time reference frame, merged, etc.”
and page 16, lines 20-30.  “Then, depending on the decision, the framework may automatically perform necessary operation and return the result. If there is sufficient data for modeling, the corresponding module may process these data and return an optimal point with certain accuracy. If there’s lack of data and/or a real test run needed, it may be necessary to conduct the whole certification cycle.” “The cloud-based tool sets up an initial configuration (it may request a HW reconfiguration, create LUNs and Pools, etc.). Then, testing, logging and result collecting take place. After the testing finishes, the data is post-processed and analyzed. If a local optimal point can be improved, a certification test is repeated with adjusted parameters.”
Thus, while the Specification provides support for general data conversion and for improving points after testing; the recitations in the Specification do not contain the specificity of the recited claim language. The cited portions do not recite or requires using the converted energy efficient certification to reconfigure the data storage system nor specifically converting data from the energy efficient certification report to a format for further energy enhancement analysis. 

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-15 have received an action on the merits and are subject to a final rejection. 
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIMA RIGOL/								March 10, 2021
Primary Examiner, Art Unit 2135